In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: April 30, 2020

* * * * * * * * * * * * * * * * * * *
CONNIE TREGLE,                      *                  UNPUBLISHED
                                    *
            Petitioner,             *                  No. 18-1596V
v.                                  *
                                    *                  Special Master Dorsey
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *                  Petitioner’s Motion for Decision Dismissing
                                    *                  Her Petition; Influenza (“Flu”) Vaccine;
            Respondent.             *                  Shoulder Injuries.
                                    *
* * * * * * * * * * * * * * * * * * *

Damon L. Beard, Townsley Law Firm, Lake Charles, LA, for petitioner.
Mallori B. Openchowski, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On October 16, 2018, Connie Tregle (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program (“the Program”)2 alleging that she
suffered “injuries, including chemical bursitis of [the] left shoulder, [a] left shoulder rotator cuff
tear, anterior cruciate ligament arthrosis, biceps tendonitis, [a] labral tear and adhesive
capsulitis” as a result of an influenza (“flu”) vaccination administered on October 16, 2015.
Petition at 1. The information in the record, however, does not show entitlement to an award
under the Program.



1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.


                                                   1
        On April 29, 2020, petitioner moved for a decision dismissing his case, stating that “[a]n
investigation of the facts and science supporting her case has demonstrated to petitioner that she
will be unable to prove that she is entitled to compensation in the Vaccine Program,” and thus,
“to proceed any further would be unreasonable and would waste the resources of the Court, the
respondent, and the Vaccine Program.” Petitioner’s Motion for a Decision Dismissing Her
Petition, filed Apr. 29, 2020, at ¶¶ 1-2 (ECF No. 28). Petitioner states that she understands that a
decision by the Special Master will result in a judgment against her, and that she has been
advised that such a judgment will end all of her rights under the Vaccine Act. Id. at ¶ 3.
Petitioner states that she understands that she may apply for costs once her case is dismissed and
judgment is entered against her and that respondent expressly reserves the right to question good
faith and reasonable basis of her claim and oppose her application for cost if appropriate. Id. at ¶
4.

         To receive compensation under the Program, petitioner must prove either (1) that he
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that he suffered an injury that was actually caused by the vaccination.
See §§ 13(a)(1)(A) and 11(c)(1). The records submitted by petitioner show that he does not meet
the statutory requirement under 42 U.S.C. § 300aa-11(c)(1)(D)(i) to establish entitlement to
compensation. The Federal Circuit has explained that the eligibility requirements in Section
11(c) are not mere pleading requirements or matters of proof at trial, but instead are “threshold
criteri[a] for seeking entry into the compensation program.” Black v. Sec’y of Health & Human
Servs., 93 F.3d 781, 785-87 (Fed. Cir. 1996).

        Accordingly, in light of petitioner’s motion and a review of the record, the undersigned
finds that petitioner is not entitled to compensation. Thus, this case is dismissed. The Clerk
shall enter judgment accordingly.

       IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




                                                 2